Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on 5/17/22.

	Response to Amendment
3.	This office action is in response to Amendment filed on 5/17/22.
Claim 1, 11 and 17 are amended. 
4.	Claims 1-20 are pending.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having an apparatus comprising a memory cell array including a plurality of memory regions; a plurality of data pads including a first set of data pads and a second set of data pads; and a plurality of data queue (DQ) circuits including a first set of DQ circuits and a second set of DQ circuits alternatingly arranged in a direction, each DQ circuit coupled between a corresponding data pad of the plurality of data pads and a corresponding memory region of the plurality of memory regions of the memory cell array, wherein the first set of data pads coupled to the corresponding first set of DQ circuits are arranged at a side of the plurality of DQ circuits, and a second set of DQ pads coupled to the corresponding second set of DQ circuits are arranged at an opposite side of the plurality of DQ circuits.
	Prior art also does not discloses an apparatus comprising a first data queue (DQ) circuit configured to receive first read data on a first bus and provide the first read data, and further configured to receive first write data and provide the first write data on the first bus; and a first data pad configured to receive the first read data from the first DQ circuit, and further configured to receive the first write data and provide the first write data to the first DQ circuit; a first power pad disposed across from the first data pad with respect to the first DQ circuit; a second DQ circuit adjacent to the first DQ circuit, the second DQ circuit configured to receive second read data on a second bus and provide the second read data, and further configured to receive second write data and provide the second write data on the second data bus; and a second data pad adjacent to the first power pad, the second data pad configured to receive the second read data from the second DQ circuit, and further configured to receive the second write data and provide the second write data to the second DQ circuit; and | a second power pad adjacent to the first data pad and disposed across from the second data pad with respect to the second DQ circuit.
	Prior art does not discloses an apparatus comprising first and second data queue (DQ) circuits configured to receive read data from a memory cell array and provide the read data, and further configured to receive write data and provide the write data to the memory cell array; first and second data pads, each data pad configured to receive the read data from a corresponding DQ circuit, and further configured to receive the write data and provide the write data to the corresponding DQ circuit; a first and second conductors, each conductors configured to couple a corresponding data pad to the corresponding DQ circuit; a first power pad adjacent to the second data pad; and a second power pad adjacent to the first data pad, wherein the first data pad and the first power pad are disposed across from each other with respect to the first DQ circuit, and wherein the second data pad and the second power pad are disposed across from each other with respect to the second DQ circuit.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CONNIE C YOHA/Primary Examiner, Art Unit 2825